139 S.W.3d 605 (2004)
STATE of Missouri, Plaintiff/Respondent,
v.
Frederick SPENCER, Defendant/Appellant.
No. ED 83972.
Missouri Court of Appeals, Eastern District, Division Two.
June 8, 2004.
*606 Andrea K. Spillars, Breck K. Burgess, Assistant Attorneys General, Jefferson City, for respondent.
Frederick Spencer, Bonne Terre, pro se.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant, Frederick Spencer, appeals pro se from the order denying his motion seeking entry of a nunc pro tunc order. We have reviewed the briefs of the parties and the record on appeal and conclude that no jurisprudential purpose would be served by a written opinion. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).